Taet, J.,
concurring. For the reasons stated in the first paragraph of my concurring opinion in In re Levenson, 154 Ohio St., 278, 95 N. E. (2d), 760, I do not agree with the broad statement in the court’s opinion that “the remedy for review of alleged errors or irregularities in the conduct of a criminal trial is by appeal and not by habeas corpus.” However, I agree with the balance of the court’s opinion. Furthermore, I concur in the judgment because I am of the opinion that the amendment made to the indictment was authorized by Section 13437-29, General Code, and the permitting of such an amendment did not deprive the petitioner of his constitutional right to due process of law. The name and identity of the crime charged was certainly the same after that amendment as it was before. Furthermore, petitioner’s counsel at the trial agreed to the amendment at the time that it was made.
Stewart, J., concurs in the foregoing concurring opinion.